Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 29, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant resigned from his employment working with troubled adolescents through a street outreach program claiming that he was concerned for his safety. The Unemployment Insurance Appeal Board found that claimant voluntarily left *971his employment without good cause and was therefore disqualified from receiving benefits. While fear for one’s personal safety may constitute good cause for leaving employment (see, Matter of Hughes [Hartnett], 198 AD2d 647, lv denied 83 NY2d 751), the record in this matter does not support claimant’s contention that he had reasonable grounds to believe that his safety was threatened. Although claimant testified that while he was working one night he overheard some individuals indicate that he should be assaulted, no action of any kind was taken. Moreover, claimant failed to report the incident to his supervisors. Under these circumstances, we conclude that substantial evidence supports the Board’s finding that there were no reasonable grounds to conclude that claimant’s safety was threatened while he was employed (see, e.g., Matter of Torres [Sweeney], 241 AD2d 743; Matter of Clark [Capital Area Community Health Plan—Hartnett], 156 AD2d 909).
Cardona, P. J., Mikoll, White, Peters and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.